Case: 20-1450   Document: 12     Page: 1   Filed: 08/04/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  JAMES B. MORRIS,
                   Claimant-Appellant

                            v.

   ROBERT WILKIE, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                       2020-1450
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 18-4842, Judge Michael P. Allen.
                 ______________________

                 Decided: August 4, 2020
                 ______________________

    JAMES B. MORRIS, Highland, AR, pro se.

     LIRIDONA SINANI, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, for respondent-appellee. Also represented by
 ETHAN P. DAVIS, CLAUDIA BURKE, ROBERT EDWARD
 KIRSCHMAN, JR.
                  ______________________
Case: 20-1450    Document: 12     Page: 2   Filed: 08/04/2020




 2                                          MORRIS   v. WILKIE



 PER CURIAM.
      Mr. James B. Morris appeals the decision of the United
 States Court of Appeals for Veterans Claims (“Veterans
 Court”) (1) affirming a Board of Veterans’ Appeals
 (“Board”) decision concluding that Mr. Morris’s entitlement
 to a total disability rating based on individual unemploya-
 bility (“TDIU”) benefits was properly terminated because
 receipt of such compensation was based on fraud; and (2)
 dismissing for lack of jurisdiction Mr. Morris’s separate
 claim asserting clear and unmistakable error (“CUE”) in a
 December 1986 rating decision. See Morris v. Wilkie, No.
 18-4842, 2019 WL 6258853 (Vet. App. Nov. 25, 2019). For
 the reasons below, we dismiss for lack of jurisdiction.
                       BACKGROUND
     Mr. Morris served on active duty in the United States
 Army from May 1966 to May 1968. In a December 1986
 rating decision, a Regional Office (“RO”) of the Department
 of Veterans Affairs (“VA”) concluded that Mr. Morris was
 unemployable and thus entitled to TDIU benefits, effective
 September 16, 1986. The RO based its determination in
 part on Mr. Morris’s representations that he had been un-
 employed since February 1984. In connection with his con-
 tinued eligibility for TDIU benefits, Mr. Morris submitted
 yearly employment questionnaire forms in 1988–1989 and
 1991–1997 certifying that he had not been employed in the
 previous year and that service-connected disabilities con-
 tinued to prevent him from securing gainful employment.
     Subsequently, in August 2011, Mr. Morris was found
 guilty of 44 counts of unlawful conduct against four U.S.
 agencies or departments, including “Theft of Veterans Ad-
 ministration Funds . . . based on evidence that he had been
 employed as an accountant in the early 1980s while at the
 same time he was receiving VA compensation benefits
 based on unemployability.” Morris, 2019 WL 6258853, at
 *2. The Eighth Circuit affirmed the conviction, rejecting
 Mr. Morris’s argument that his actions were the product of
Case: 20-1450         Document: 12   Page: 3   Filed: 08/04/2020




 MORRIS   v. WILKIE                                          3



 “good-faith misinterpretations of the agencies’ definitions
 of ‘work.’” United States v. Morris, 723 F.3d 934, 939 (8th
 Cir. 2013); see also id. at 938–39 (concluding that sufficient
 evidence supported that Mr. Morris committed “knowing
 and/or intentional theft of Social Security and VA funds, as
 well as knowing or intentional concealment of a material
 fact (i.e., [Mr. Morris’s] ability to work) from the SSA”).
      In April 2012, the RO discontinued Mr. Morris’s TDIU
 benefits, effective September 16, 1986, because the evi-
 dence adduced at Mr. Morris’s criminal trial demonstrated
 that his benefits were obtained through fraud. The Board
 upheld the RO’s termination of TDIU benefits, finding in
 relevant part that the evidence demonstrated that Mr.
 Morris (1) “was in fact gainfully employed as an accountant
 at the time he was awarded TDIU benefits,” and that he (2)
 “failed to notify VA of his employment and knowingly made
 and presented false statements and papers to VA concern-
 ing a claim for benefits for TDIU beginning February
 1988.” In re Morris, No. 15-00 604A, at 1 (Bd. Vet. App.
 May 23, 2018). 1 The Board noted that a VA custodian of
 record “wrote that during the course of [Mr. Morris’s] trial,
 the Veteran admitted that he lied on the VA employment
 certification forms and that he was, in fact, working as an
 accountant and had done so since the early 1980s.” Id. at
 2–3. The Board also highlighted that the VA custodian
 “stated that she testified [at Mr. Morris’s criminal trial]
 that if not for the Veteran’s false representations, VA
 would have denied the Veteran’s TDIU claim based on his
 obvious gainful employment during the entire time he
 claimed unemployability.” Id. (internal quotations re-
 moved).




     1  The Board’s decision can be found on pages 8–12 of
 the supplemental appendix filed with the government’s re-
 sponse brief.
Case: 20-1450     Document: 12      Page: 4    Filed: 08/04/2020




 4                                            MORRIS   v. WILKIE



     Mr. Morris appealed the Board’s decision to the Veter-
 ans Court and also raised an argument that the December
 1986 rating decision was the product of CUE. The Veter-
 ans Court affirmed the Board’s decision terminating Mr.
 Morris’s entitlement to TDIU benefits on the basis of fraud
 and dismissed the CUE claim for lack of jurisdiction. See
 Morris, 2019 WL 6258853, at *3. Mr. Morris appealed.
                          DISCUSSION
     We have limited jurisdiction to review decisions by the
 Veterans Court. Under 38 U.S.C. § 7292, except to the ex-
 tent that an appeal presents a constitutional issue, we may
 not “review (A) a challenge to a factual determination, or
 (B) a challenge to a law or regulation as applied to the facts
 of a particular case.” 38 U.S.C. § 7292(d)(2); see also Con-
 way v. Principi, 353 F.3d 1369, 1372 (Fed. Cir. 2004) (“[W]e
 cannot review applications of law to fact.”). We have juris-
 diction, however, to “decide all relevant questions of law.”
 38 U.S.C. § 7292(d)(1). We conclude that we lack jurisdic-
 tion to review any of the issues raised by Mr. Morris.
     First, Mr. Morris appears to argue that the Veterans
 Court misapplied 38 C.F.R. § 3.343, but to the extent the
 Veterans Court applied § 3.343, Mr. Morris’s request
 amounts to asking us to review the application of law to
 fact, a request over which we lack jurisdiction. 38 U.S.C. §
 7292(d)(2); see also Conway, 353 F.3d at 1372.
      Second, Mr. Morris challenges the determination that
 he committed fraud. See, e.g., Appellant’s Br. 2 (“[N]o fraud
 was committed. The Employment Certification Forms I
 filled out were in fact filled out correctly, because there was
 nothing to claim.”). However, such a determination “is a
 factual question over which we lack jurisdiction.” Roberts
 v. Shinseki, 647 F.3d 1334, 1339 n.4 (Fed. Cir. 2011).
     Third, Mr. Morris challenges the December 1986 rating
 decision. The Veterans Court properly concluded that it
 lacked jurisdiction to address Mr. Morris’s challenge
Case: 20-1450         Document: 12   Page: 5   Filed: 08/04/2020




 MORRIS   v. WILKIE                                           5



 because the Board did not address the December 1986 rat-
 ing decision in its decision on appeal; rather, the December
 1986 rating decision had been addressed by the RO in a
 July 2013 decision that Mr. Morris did not appeal. 2 Be-
 cause our jurisdiction is limited to reviewing decisions by
 the Veterans Court, we lack jurisdiction to consider the
 merits of Mr. Morris’s challenge to the December 1986 rat-
 ing decision. See 38 U.S.C. § 7292(a).
      Fourth, Mr. Morris asserts that “[t]his case is totally a
 violation of constitutional issues.” Appellant’s Br. 2. Con-
 clusory assertions of constitutional violations are insuffi-
 cient to vest this court with jurisdiction. See, e.g., Payne v.
 McDonald, 587 F. App’x 649, 651 (Fed. Cir. 2014) (“Absent
 an explanation providing an adequate basis for [the Vet-
 eran’s] claims, mere assertions of constitutional violations
 cannot invoke our jurisdiction.”). 3
                           CONCLUSION
     For the foregoing reasons, we dismiss this appeal for
 lack of jurisdiction.
                           DISMISSED




     2    Indeed, we have held that the Veterans Court’s ju-
 risdiction is limited to reviewing claims decided by the
 Board in the decision on appeal. See, e.g., Andre v. Principi,
 301 F.3d 1354, 1361–62 (Fed. Cir. 2002).
 3   To the extent Mr. Morris argues that the district court
 lacked jurisdiction over his criminal case, we lack jurisdic-
 tion to address this issue at least because this is not an ap-
 peal from the district court action. Rather, this is an
 appeal from the Veterans Court, which did not address,
 and would not have had jurisdiction to address, the district
 court action. Likewise, we do not have jurisdiction over the
 Mr. Morris’s criminal case.
Case: 20-1450    Document: 12    Page: 6   Filed: 08/04/2020




 6                                         MORRIS   v. WILKIE



                         COSTS
     No costs.